DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 204653781.
Regarding claim 1, CN discloses an atomizing core (2), comprising: a liquid guiding element and a heating element (33 or 37); wherein the liquid guiding element  (see abstract) comprises a first liquid guiding unit (251) and a second liquid guiding unit (251) that are superimposed one upon another, the second liquid guiding unit comprising a first surface and a second surface that are opposed to one another, the first surface being in contact with the first liquid guiding unit, the second liquid guiding unit being provided with a plurality of liquid storage tiny chambers (23, 26) extended through the first surface and the second surface; and the heating element (33 or 37) is in contact with the first liquid guiding unit, configured to heat an atomizing liquid conveyed from the first liquid guiding unit to the heating element to generate an aerosol for a user to directly inhale.

Regarding claim 16, CN discloses a liquid guiding element (251) and a heating element (33 or 37); wherein the liquid guiding element (251) comprises a second liquid guiding unit, the second liquid guiding unit comprising a first surface and a second surface that are opposed to one another, the second liquid guiding unit (251) comprising a mesh portion and a liquid locking portion located on both ends (24) of the mesh portion, the mesh portion being provided with a plurality of liquid storage tiny chambers  extended through the first surface and the second surface; and the heating element (33 or 37) is configured to heat an atomizing liquid to generate an aerosol for a user to directly inhale.
Regarding claim 20, CN discloses a liquid guiding element (251) and a heating element (33 or 37); wherein the liquid guiding element (251) comprises a liquid absorption layer, a liquid storage layer (23) and an atomization layer (3) that are stacked in sequence, the liquid absorption layer, the liquid storage layer (23) and the atomization layer (3) being an integral body, the liquid storage layer (23) being provided with a plurality of liquid storage tiny chambers (25), the liquid storage layer being disposed between the atomization layer (3) and the liquid absorption layer (26), the liquid storage layer (23) comprising a first surface in contact with the liquid absorption layer (26) and a second surface in contact with the atomization layer (3), the liquid storage tiny chamber (25) extended through the first surface and the second surface; . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 204653781.
Regarding claims 2-5, CN discloses the liquid storage tiny chambers (23, 25, 26) and the plurality of liquid storage tiny chambers are evenly spaced apart from each other along a circumferential direction and/or an axial direction of the second liquid guiding unit. However, fails to explicitly disclose the liquid storage tiny chamber pore size or being of from 0.8 mm to 10 mm. It would have been obvious matter of design choice to disclose the liquid storage tiny chamber pore size or being of from 0.8 mm to 10 mm, such a modification would have involved a mere change in the size of the component.  A change in size for a multiplied effect is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). It would have been obvious to one having ordinary skill in the art to have the liquid storage tiny chamber pore size or being of from 0.8 mm to 10 mm in order to meet the suction requirement in CN device. 

                                          Conclusion         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.          Claims 9-15 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F DUVERNE whose telephone number is (571)272-2091.  The examiner can normally be reached on M-F: 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN F DUVERNE/           Primary Examiner, Art Unit 2833                                                                                                                                                                                                                 02/24/2022